Title: From John Adams to C. W. F. Dumas, 8 February 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear Sir

Amsterdam, 8 February 1781



Thus you See that I began the Mischief, and I assure you I am ready to finish it, if properly invited, and a very little Invitation will do. I am extreamly pleased with the Modesty of the Resolutions of Congress upon the subject, and not less so with the sublime Language in which a young poetical Genius, first expressed his Feelings in his Motion. This Motion and the Resolution set off, one another.
Pray sir, give me your Opinion whether it is adviseable for me to take any steps in the Business at present. I think it will be proper to publish it, and if you are of the same opinion you will oblige me, by having the whole Extract printed as it is, because I am very ambitious of the Honour of haveing occasioned such fine Compliments to the Empress, and the Display of so much honest Wisdom in Congress.
We have an Abundance of News from America, all which you will see in the Papers, as soon as you will receive this. All’s well still in America.
With great Respect, your humble sert.

John Adams

